DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Regarding claim 1, the applicant amended the claim to read “wherein exposing the fixture to light is provided by a light source coupled to a weighted base to submerge the light source in a position to direct light towards the fixture”. This limitation is not sufficient to overcome the previous rejection because Valpey has a base on which a light source is mounted. The limitation of a “weighted base” does not sufficiently narrow the claim because any kind of mounting surface can be considered “weighted” due to its mass. Claims 21-19 are new. Regarding claim 21, the new reference of Charbonneau was used for the rejection under 102. The examiner also believes that it can be rejected using the previous reference of Valpey. Regarding the limitation of a spotlight in claim 28, the examiner believes that this term is broad and the light source of the Valpey reference reads on it. Limitations of the other new claims are similar to limitations from the previous rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 10-12, 21, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Valpey (US Pub. 2006/0124442 A1).
Regarding claim 1, Valpey discloses coating at least a portion of a surface of a fixture with photocatalytic titanium dioxide (TiO2) (Pg. 2, [0015], lines 1-3: “The photoreactive surface preferably comprises a photocatalyst and a photosensitizer. Preferably, the photocatalyst is titanium dioxide”): 
and placing the fixture underwater (Pg. 2, [0014]: “the fluid stream comprises either water or air”) in a position in which at least a portion of the coated fixture is exposed to light such that the photocatalytic TiO2 coating is activated (Pg. 2, [0009], lines 3-7: “Within the unit, a semiconductor surface capable of promoting electrons from its valence band to its conduction band, when exposed to a photoactivating light source, removes the contaminants through a photocatalytic reaction”);
wherein exposing the fixture to light is provided by a light source coupled to a weighted base to submerge the light source in a position to direct light towards the fixture (Fig. 1, LEDs 18 are mounted on printed circuit board 20. The term “weighted base” is very broad and can mean any type of body with a weight that a light is mounted on).
	Regarding claim 2, Valpey discloses exposure of the coated fixture to light is due to one or more of light emitting diode light, sun light, or laser light (Pg. 2, [0020], lines 1-2: “The light source preferably comprises at least one light emitting diode”).
Regarding claim 3, Valpey discloses the coated fixture to light is due to light provided by an array of light emitting diodes (Pg. 2, [0020], lines 1-2: “The light source preferably comprises at least one light emitting diode”).
Regarding claim 4, Valpey discloses the light source is physically coupled to or integrated into the fixture (Fig. 1, light emitting diodes 18 are coupled to printed circuit board 20).
Regarding claim 6, Valpey discloses the fixture comprises: 
a dome, tube, boat, post, or a flat surface coated with photocatalytic titanium dioxide and positioned to receive light from a light source (Pg. 3, [0032], lines 1-3: “Preferably, the photoreactive surface comprises a photocatalyst, such as titanium dioxide, and a photosensitizer”. The photoreactive surface 8 is cylindrical. Pg.7, [0080], lines 18-21: “FIGS. 2-11 are based on a cylindrical structure, it should be understood that other three-dimensional shapes for the reactor chamber also could be used”).
Regarding claim 10, Valpey discloses the fixture comprises:  
an enclosure having an opening (Fig. 1, inlet nozzle 32);
a light source disposed within the enclosure (Fig. 1, light emitting diodes);
and means to provide power to the light source (Fig. 1, power source 38).
Regarding claim 11, Valpey discloses a light source coupled to a weighted base to submerge the light source in a position to direct light towards the fixture (Fig. 1, light emitting diodes 18 are coupled to the device and the source directs light towards the fixture).
Regarding claim 12, Valpey discloses exposing the coated fixture to light is performed by a spotlight positioned to project light onto the photocatalytic TiO2 coated portion of the fixture, or any coated surface of photocatalytic TiO2 (Abstract, lines 1-6: “A fluid purifying device having various embodiments, each of which is capable of removing airborne molecules, such as contaminants, malodors, volatile organic compounds (VOCs), pathogens, mold and bacteria, using the combination of visible light and a photocatalyst that has been either treated with a photosensitizer”).
Regarding claim 21, Valpey discloses coating at least a portion of an external surface of a structure with photocatalytic titanium dioxide (TiO2) (Pg. 2, [0015], lines 1-3: “The photoreactive surface preferably comprises a photocatalyst and a photosensitizer. Preferably, the photocatalyst is titanium dioxide”); 
and placing the external surface of the structure underwater (Pg. 2, [0014]: “the fluid stream comprises either water or air”) in a position in which at least a portion of the coated fixture is exposed to light such that the photocatalytic TiO2 coating is activated (Pg. 2, [0009], lines 3-7: “Within the unit, a semiconductor surface capable of promoting electrons from its valence band to its conduction band, when exposed to a photoactivating light source, removes the contaminants through a photocatalytic reaction”).
Regarding claim 26, Valpey discloses coating at least a portion of a surface of a fixture with photocatalytic titanium dioxide (TiO2) (Pg. 2, [0015], lines 1-3: “The photoreactive surface preferably comprises a photocatalyst and a photosensitizer. Preferably, the photocatalyst is titanium dioxide”), wherein the fixture comprises a luminaire coated with photocatalytic TiO2 on an outside the luminaire (Pg. 3, [0032], lines 1-3: “Preferably, the photoreactive surface comprises a photocatalyst, such as titanium dioxide, and a photosensitizer”. The photoreactive surface 8 is cylindrical. Pg. 7, [0080], lines 18-21: “FIGS. 2-11 are based on a cylindrical structure, it should be understood that other three-dimensional shapes for the reactor chamber also could be used”); 
and placing the luminaire underwater in a position in which at least a portion of the coated outside of the luminaire is exposed to light such that the photocatalytic TiO2 coating is activated (Pg. 2, [0009], lines 3-7: “Within the unit, a semiconductor surface capable of promoting electrons from its valence band to its conduction band, when exposed to a photoactivating light source, removes the contaminants through a photocatalytic reaction”).
Regarding claim 28, Valpey discloses exposing the TiO2 coated outside of the luminaire to light is performed by a spotlight positioned to project light onto the photocatalytic TiO2 coated outside of the luminaire (The term “spotlight” is sufficiently broad that the light fixture of Valpey can read on this limitation).

Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Charbonneau (US Pub. 2016/0083270 A1).
Regarding claim 21, Charbonneau discloses coating at least a portion of an external surface of a structure with photocatalytic titanium dioxide (TiO2) (Abstract, lines 1-7: “A method of removing contaminants from liquid passing over a surface by applying a photocatalyst to said surface 2, such that when a liquid passes over said surface in the presence of solar power, contaminants are degraded to less harmful compounds in said liquid. The photocatalyst is typically titanium dioxide applied as a coating on a surface such as glass or metal and can be used to degrade contaminants in effluents”); 
and placing the external surface of the structure underwater (Pg. 2, [0032]: “The treating surface is based on a photocatalytic system that can provide a self-sustaining and inexpensive reactor that can be used to degrade materials such as synthetic and biological organic pollutants that are typically found in water, such as rainwater or water that has come from a processing plant, for example water effluents from the paper or textile industries thereby making the water harmless to aquatic organisms, usable for irrigation and with adequate treatment it may even be suitable for the human consumption”) in a position in which at least a portion of the coated fixture is exposed to light such that the photocatalytic TiO2 coating is activated (Pg. 2, [0040]: “In this process, low-energy ultraviolet light is used to generate active oxygen species which oxidize and degrade toxic organic pollutants. These species are capable of generating strong oxidant radicals that can mineralize various types of organic pollutants found in aqueous streams, including textile dyes and phenols, as well as other impurities”).
Regarding claim 22, Charbonneau discloses the coated external surface comprises a surface of a boat (The coating is capable of being placed on numerous surfaces. Because this application is underwater, it is logical that the coating can be applied to the hull of a boat).
Regarding claim 23, Charbonneau discloses exposure of the coated external surface to light is due to one or more of light emitting diode light, sun light, or laser light. (Pg. 2, [0035], lines 1-7: “The paste may be applied directly to a surface or it may be incorporated in a carrier material such as a clear plastic sheet with the paste on one surface and a peel off backing on the other side of the sheet. In this way, a sheet of photocatalytic material can be applied to surfaces easily and quickly. The material can be applied to windows or walls which are exposed to solar energy (from sunlight)”).
Regarding claim 24, Charbonneau discloses exposure of the coated external surface to light is due to light provided by an Ultra Violet light source (Pg. 2, [0040]: “In this process, low-energy ultraviolet light is used to generate active oxygen species which oxidize and degrade toxic organic pollutants. These species are capable of generating strong oxidant radicals that can mineralize various types of organic pollutants found in aqueous streams, including textile dyes and phenols, as well as other impurities”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Valpey (US Pub. 2006/0124442 A1) in view of Matuda (US Pub. 5,078,971).
Regarding claim 5, Valpey discloses the claimed invention except for as taught by Matuda, exposure of the coated fixture to light is due to light provided by an Ultra Violet light source (Col. 2, lines 11-16: “According to the preferred embodiment of the invention, a control circuit substrate, a reflective means, an ultraviolet lamp and the absorption unit are arranged in line in the mentioned order so that the absorption unit can be irradiated over its whole surface with the ultraviolet rays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source of Valpey to be ultraviolet as seen in Matuda because that portion of the spectrum might be ideal for disinfenction.

Claims 7-9, 25, 27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Valpey (US Pub. 2006/0124442 A1) in view of Grossman (US Pub. 2014/0286843 A1).
Regarding claim 7, Valpey discloses the claimed invention except as taught by Grossman, the fixture comprises a translucent or transparent structure coated with photocatalytic TiO2 on at least one of an outside and or inside surface of the structure (Pg. 3, [0032], lines 1-4: “One or more of the optical fibers 108 comprises a flexible translucent or transparent fiber that functions to transmit light between the light source 114 and the photocatalyst coating material”. Pg. 3, [0028], lines 1-3: “In various embodiments, the photocatalyst coating of one or more of the optical fibers 108 comprises a composition including one or more titanium oxide moieties”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of Valpey to be transparent as taught by Grossman because transparency might be necessary for this application.
Regarding claim 8, Valpey as modified by Grossman discloses the claimed invention in addition to the fixture comprises a filter as taught by Grossman (Pg. 4, [0040], lines 1-3: “The fluid filtration medium 304 may comprise at least one of foam, paper, pleated paper, cotton, cloth, nylon, a woven polymer, or fiberglass filter elements”).
Regarding claim 9, Valpey as modified by Grossman discloses the claimed invention in addition to as taught by Valpey, means for moving water proximate the TiO2 coated filter (Fig. 1, impeller 26).
Regarding claim 25, Valpey discloses the claimed invention in addition to the structure comprises a dome having at least a portion of an interior surface coated with photocatalytic titanium dioxide (TiO2) (Pg. 3, [0032], lines 1-3: “Preferably, the photoreactive surface comprises a photocatalyst, such as titanium dioxide, and a photosensitizer”. The photoreactive surface 8 is cylindrical. Pg.7, [0080], lines 18-21: “FIGS. 2-11 are based on a cylindrical structure, it should be understood that other three-dimensional shapes for the reactor chamber also could be used”), wherein the dome is configured with openings to permit water flow through the dome (Pg. 2, [0019]: “A device according to our invention also preferably includes a fan to direct the flow of the fluid stream through the chamber, and a power source to operate the fan. The power source is preferably selected from the group consisting of an electrical outlet and one or more batteries. The device also preferably comprises an on/off switch to control the operation of the device”), and wherein the dome is configured to contain a light source inside the dome (Fig. 1, light emitting diodes).
However, Valpey does not disclose as taught by Grossman, a translucent or transparent dome (Pg. 3, [0032], lines 1-4: “One or more of the optical fibers 108 comprises a flexible translucent or transparent fiber that functions to transmit light between the light source 114 and the photocatalyst coating material”. Pg. 3, [0028], lines 1-3: “In various embodiments, the photocatalyst coating of one or more of the optical fibers 108 comprises a composition including one or more titanium oxide moieties”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of Valpey to be transparent as taught by Grossman because transparency might be necessary for this application.
Regarding claim 27, Valpey discloses the claimed invention except for as taught by Grossman, the luminaire is translucent or transparent and comprises a light source disposed within the luminaire to expose the TiO2 coated outside of the luminaire to light (Pg. 3, [0032], lines 1-4: “One or more of the optical fibers 108 comprises a flexible translucent or transparent fiber that functions to transmit light between the light source 114 and the photocatalyst coating material”. Pg. 3, [0028], lines 1-3: “In various embodiments, the photocatalyst coating of one or more of the optical fibers 108 comprises a composition including one or more titanium oxide moieties”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of Valpey to be transparent as taught by Grossman because transparency might be necessary for this application.
Regarding claim 29, Valpey discloses the claimed invention in addition to the fixture comprises a dome coupled to the base with openings to permit water flow through the dome, wherein at least a portion of an inside and an outside of the dome are coated with the photocatalytic TiO2, and wherein the light source is disposed within the dome (Pg. 2, [0019]: “A device according to our invention also preferably includes a fan to direct the flow of the fluid stream through the chamber, and a power source to operate the fan. The power source is preferably selected from the group consisting of an electrical outlet and one or more batteries. The device also preferably comprises an on/off switch to control the operation of the device”), and wherein the dome is configured to contain a light source inside the dome (Fig. 1, light emitting diodes).
However, Valpey does not disclose as taught by Grossman, a translucent or transparent dome (Pg. 3, [0032], lines 1-4: “One or more of the optical fibers 108 comprises a flexible translucent or transparent fiber that functions to transmit light between the light source 114 and the photocatalyst coating material”. Pg. 3, [0028], lines 1-3: “In various embodiments, the photocatalyst coating of one or more of the optical fibers 108 comprises a composition including one or more titanium oxide moieties”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of Valpey to be transparent as taught by Grossman because transparency might be necessary for this application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642